51 F.3d 279
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.Cora BENOZA, Plaintiff-Appellant,v.HEWLETT PACKARD COMPANY, Defendant-Appellee.
No. 94-16476.
United States Court of Appeals, Ninth Circuit.
Submitted March 21, 1995.*Decided March 29, 1995.

Before:  SNEED, POOLE, and BRUNETTI, Circuit Judges.


1
MEMORANDUM**


2
Cora Benoza appeals pro se the district court's Fed.R.Civ.P. 12(b)(6) dismissal without prejudice of her complaint against her former employer Hewlett Packard, alleging discrimination against her on the basis of her race and national origin in violation of Title VII of the Civil Rights Act of 1964, 42 U.S.C. Sec. 2000e-2.  The district court did not err in finding that Benoza's failure to obtain a right-to-sue letter from the Equal Employment Opportunity Commission barred her Title VII action in federal court.  See 42 U.S.C. Sec. 2000e-5(f)(1);  Karim-Panahi v. Los Angeles Police Dept, 839 F.2d 621, 626 (9th Cir.1988).  Accordingly, the district court's order is


3
AFFIRMED.



*
 The panel unanimously finds this case suitable for decision without oral argument.  Fed.R.App.P. 34(a);  9th Cir.R. 34-4


**
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.R. 36-3